Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
INFORMATION CONCERNING RESPONSES
Allowable Subject Matter

Claims 1-6, 8-16, and 18-20 are allowed:
The following is an examiner’s statement of reason for allowance: Applicant's arguments filed on December 11, 2020, in response to the office action mailed on September 15, 2020, have been fully considered and are persuasive. In particular, none of the prior arts of record discloses, alone or in combination, a circuit with a deserializer with at least one input coupled to at least one input node of the circuit and having a first plurality of output, the deserializer being configured to generate signals having different phases based on at least one signal at the at least one input, where the at least one signal at the at least one input comprises a clock signal and the signals generated by the deserializer are clock signals having different phases.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

RELEVENT ART CITED BY THE EXAMINER

The following prior art made of record and relied upon is citied to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
The following references teach deserializers:
U.S. PATENT NUMBERS:
2009/0296867 A1 – [Claim 1]
5101203 A – [FIG. 4]
6862296 B1 – [Claim 1]
7571267 B1 – [Claim 1]

CONCLUDING REMARKS
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Yu whose telephone number is (571)272-9779.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS ALROBAYE can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/HENRY W YU/Examiner, Art Unit 2181                                                                                                                                                                                                        March 12, 2021

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181